Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 28, 1994, which dismissed claimant’s appeal from a decision of an Administrative Law Judge as untimely.
There is substantial evidence in the record to support the Board’s finding that claimant did not appeal from the decision of the Administrative Law Judge within the statutory 20-day *660time period. Claimant has offered no excuse for the delay in filing his notice of appeal. Consequently, we find no reason to disturb the Board’s decision.
Cardona, P. J., Mikoll, Mercure, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.